DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021, 1/14/2022, 7/11/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 15-20, 24, 28, and 32 of U.S. Patent No. 10,957,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘775 discloses, in claim 1, a memory cell, comprising:
a conductive gate (all limitations are the same with the limitations recited in claim 1 of Pat ‘775); 
the conductive gate including at least three different materials (all limitations are the same with the limitations recited in claim 1 of Pat ‘775); 
said at least three different materials including a first material having an outer perimeter in a cross-section, a second material directly adjacent the first material and compositionally different than the first material, and a third material directly adjacent the second material and compositionally different than each of the first and second materials (all limitations are the same with the limitations recited in claim 1 of Pat ‘775); 
the first, second and third materials being compositionally different from one another (“a second material directly adjacent the first material and compositionally different than the first material, and a third material directly adjacent the second material and compositionally different than each of the first and second materials”, in claim 1 of Pat ‘775, is interpreted as the same limitation), the first and third materials comprising metal and being electrically conductive, the third material being present along an entirety of the outer perimeter of the first material in the cross-section (all limitations are the same with the limitations recited in claim 1 of Pat ‘775); and 
channel material proximate the conductive gate (“a charge-blocking region adjacent the conductive gate; a charge-storage region adjacent the charge-blocking region; tunneling material adjacent the charge-storage region; and channel material adjacent the tunneling material, the tunneling material being between the channel material and the charge-storage region”, in claim 1 of Pat ‘775, is interpreted as the same limitation).
Regarding claim 2, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 2, the first material comprises one or more of Co, Mo, Ni, Ru and W (all limitations are the same with the limitations recited in claim 2 of Pat ‘775).
Regarding claim 3, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 3, the first material consists of one or more of Co, Mo, Ni, Ru and W (all limitations are the same with the limitations recited in claim 3 of Pat ‘775).
Regarding claim 4, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 4, the second material comprises one or more compositions selected from the group consisting of metal nitrides, metal carbides, metal borides, metal oxides and metal carbonitrides (all limitations are the same with the limitations recited in claim 4 of Pat ‘775).
Regarding claim 5, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 5, the second material comprises one or more of AlO, CeO, HfO, IrO, NiO, RuO, SiN, SiO, TaO, TiN, TiO, WN and ZrO; where the formulas indicate primary constituents rather than specific stoichiometries (all limitations are the same with the limitations recited in claim 5 of Pat ‘775).
Regarding claim 6, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 6, the second material consists of one or more of AlO, CeO, HfO, IrO, NiO, RuO, SiN, SiO, TaO, TiN, TiO, WN and ZrO; where the formulas indicate primary constituents rather than specific stoichiometries (all limitations are the same with the limitations recited in claim 6 of Pat ‘775).
Regarding claim 7, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 7, the second material is continuous (all limitations are the same with the limitations recited in claim 7 of Pat ‘775).
Regarding claim 8, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 8, the second material is electrically conductive (all limitations are the same with the limitations recited in claim 8 of Pat ‘775).
Regarding claim 9, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 9, the third material comprises one or more compositions selected from the group consisting of metal nitrides and metal silicon nitrides (all limitations are the same with the limitations recited in claim 9 of Pat ‘775).
Regarding claim 10, Pat ‘775 discloses the memory cell of claim 1 as described above.
Pat ‘775 further discloses, in claim 10, the third material has a work function of at least about 4.3 eV at about 20°C (all limitations are the same with the limitations recited in claim 10 of Pat ‘775).
Regarding claim 11, Pat ‘775 discloses, in claim 15, an assembly, comprising: 
a vertical stack of alternating insulative levels and control gate levels, the control gate levels comprising conductive regions (all limitations are the same with the limitations recited in claim 15 of Pat ‘775); 
the conductive regions including a first metal-containing material having an upper surface, a bottom surface opposing the upper surface and a pair of opposing sidewalls extending from the upper surface to the bottom surface, a second metal- containing material along an outer periphery of the first metal-containing material, the second material being along the upper surface, the bottom surface and each of the opposing sidewalls, and a third metal-containing material along an outer periphery of the second metal-containing material (all limitations are the same with the limitations recited in claim 15 of Pat ‘775); 
the first, second and third metal-containing materials differing from one another in composition (all limitations are the same with the limitations recited in claim 15 of Pat ‘775).
Regarding claim 12, Pat ‘775 discloses the assembly of claim 11 as described above.
Pat ‘775 further discloses, in claim 16, the second metal-containing material is continuous (all limitations are the same with the limitations recited in claim 16 of Pat ‘775).
Regarding claim 13, Pat ‘775 discloses the assembly of claim 11 as described above.
Pat ‘775 further discloses, in claim 17, the second metal-containing material is discontinuous (all limitations are the same with the limitations recited in claim 17 of Pat ‘775).
Regarding claim 14, Pat ‘775 discloses the assembly of claim 11 as described above.
Pat ‘775 further discloses, in claim 18, the first metal-containing material consists of one or more of Co, Mo, Ni, Ru and W (all limitations are the same with the limitations recited in claim 18 of Pat ‘775).
Regarding claim 15, Pat ‘775 discloses the assembly of claim 11 as described above.
Pat ‘775 further discloses, in claim 19, the second metal-containing material comprises one or more of AlO, CeO, HfO, IrO, NiO, RuO, TaO, TiN, TiO, WN and ZrO; where the formulas indicate primary constituents rather than specific stoichiometries (all limitations are the same with the limitations recited in claim 19 of Pat ‘775).
Regarding claim 16, Pat ‘775 discloses the assembly of claim 11 as described above.
Pat ‘775 further discloses, in claim 20, the third metal-containing material comprises one or more of MoN, MoSiN, TiN, TiSiN, WN and WSiN; where the formulas indicate primary constituents rather than specific stoichiometries (all limitations are the same with the limitations recited in claim 20 of Pat ‘775).
Regarding claim 17, Pat ‘775 discloses, in claim 24, a memory array, comprising: 
a vertical stack of alternating insulative levels and control gate levels (all limitations are the same with the limitations recited in claim 24 of Pat ‘775); 
channel material extending vertically along the stack (all limitations are the same with the limitations recited in claim 24 of Pat ‘775); 
the control gate levels comprising conductive regions (all limitations are the same with the limitations recited in claim 24 of Pat ‘775); 
the conductive regions including three different metal-containing materials, the three different metal-containing materials including a first metal-containing material having an outer perimeter in a cross-section, a second metal- containing material that differs in composition relative to the first metal-containing material and a third metal-containing material that differs in composition relative to each of the first and second metal-containing materials, the third metal-containing material being present along an entirety of the outer perimeter of the first metal-containing material in the cross-section (all limitations are the same with the limitations recited in claim 24 of Pat ‘775).
Regarding claim 18, Pat ‘775 discloses the memory array of claim 17 as described above.
Pat ‘775 further discloses, in claim 28, the second metal-containing material is conductive (all limitations are the same with the limitations recited in claim 28 of Pat ‘775).
Regarding claim 19, Pat ‘775 discloses the memory array of claim 17 as described above.
Pat ‘775 further discloses, in claim 32, the first metal-containing material consists of W (all limitations are the same with the limitations recited in claim 32 of Pat ‘775);
the second metal-containing material comprises one or both of TiN and WN, where the formulas indicate primary constituents rather than specific stoichiometries (all limitations are the same with the limitations recited in claim 32 of Pat ‘775); and 
the third metal-containing material comprises one or both of TiSiN and WSiN, where the formulas indicate primary constituents rather than specific stoichiometries (all limitations are the same with the limitations recited in claim 32 of Pat ‘775).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2019/0067490).
Regarding claim 1, Yang discloses, in at least figures 2-3 and related text, a memory cell (the limitation of “a memory cell” has not patentable weight because it is interpreted as intended use), comprising:
a conductive gate (130, [43], [44]); 
the conductive gate (130, [43], [44]) including at least three different materials (133, 132, 131, [43], [44]); 
said at least three different materials (133, 132, 131, [43], [44]) including a first material (133, [43], [44]) having an outer perimeter in a cross-section, a second material (132, [43], [44]) directly adjacent the first material (133, [43], [44]) and compositionally different than the first material (133, [43], [44]), and a third material (131, [43], [44]) directly adjacent the second material (132, [43], [44]) and compositionally different than each of the first (133, [43], [44]) and second (132, [43], [44]) materials; 
the first (133, [43], [44]), second (132, [43], [44]) and third (131, [43], [44]) materials being compositionally different from one another, the first (133, [43], [44]) and third (131, [43], [44]) materials comprising metal and being electrically conductive, the third material (131, [43], [44]) being present along an entirety of the outer perimeter of the first material (133, [43], [44]) in the cross-section; and 
channel material (120, [43]) proximate the conductive gate (130, [43], [44]).
Regarding claim 2, Yang discloses the memory cell of claim 1 as described above.
Yang further discloses, in at least figures 2-3 and related text, the first material (133, [43], [44]) comprises one or more of Co, Mo, Ni, Ru and W ([44]).
Regarding claim 3, Yang discloses the memory cell of claim 1 as described above.
Yang further discloses, in at least figures 2-3 and related text, the first material (133, [43], [44]) consists of one or more of Co, Mo, Ni, Ru and W ([44]).
Regarding claim 7, Yang discloses the memory cell of claim 1 as described above.
Yang further discloses, in at least figures 2-3 and related text, the second material (132, [43], [44]) is continuous.
Regarding claim 8, Yang discloses the memory cell of claim 1 as described above.
Yang further discloses, in at least figures 2-3 and related text, the second material (132, [43], [44]) is electrically conductive.
Regarding claim 9, Yang discloses the memory cell of claim 1 as described above.
Yang further discloses, in at least figures 2-3 and related text, the third material (132, [43], [44]) comprises one or more compositions selected from the group consisting of metal nitrides ([44]) and metal silicon nitrides ([44]).
Regarding claim 10, Yang discloses the memory cell of claim 1 as described above.
Yang further discloses, in at least figures 2-3 and related text, the third material (132, [43], [44]) has a work function of at least about 4.3 eV at about 20°C.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811